COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Raleigh Jordan v. The State of Texas

Appellate case number:      01-13-00775-CR; 01-13-0776-CR

Trial court case number:    1329597; 1329598

Trial court:                209th District Court of Harris County

       This case was abated and remanded to the trial court for the trial court to execute
an amended certification of appellant’s right to appeal. On June 10, 2014, the trial court
clerk filed a supplemental clerk’s record containing an amended certification showing
that appellant has the right to appeal and containing an order appointing Charles Hinton
to represent appellant. Accordingly, we REINSTATE this case on the Court’s active
docket.
       Appellant may file an amended brief, if any, by no later than July 28, 2014. See
TEX. R. APP. P. 38.7. No motions to extend this deadline will be granted. Unless an
amended brief is filed by July 28, 2014, we will consider the appeal on the issues or
points raised in appellant’s brief filed on May 12, 2014.
       The State’s brief, if any, is ORDERED to be filed by the earlier of 30 days from
the date appellant’s amended brief is filed or August 25, 2014.
       It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                    Acting individually  Acting for the Court

Date: June 23, 2014